DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/805,139, filed 02/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 10 recites “the third trace of the flex foil substrate is ultrasonically welded to the third trace.” A trace welded to itself is unclear.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9, 11-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhein (US 20160380319 A1) (cited in IDS).
Regarding claim 1,
Rhein teaches a sensing system for a battery (Fig. 3, 104), comprising:
a flex foil substrate (Fig. 3, 156; [0025] “mounting surface is defined by the housing”). Examiner interprets foil to include any metal layer; examiner interprets a thin metal layer to be flexible, aka flex.  
a first cover layer (Fig. 5, 124; [0020] “top cover”);
a conductive layer including traces (Fig. 4, 160; [0032] “flexible printed circuit board…traces”);
and a second cover layer ([0032], “electrical cable 160 … surrounded by at least a dielectric layer”) defining a first opening (annotated Fig. 5, first opening);
wherein the conductive layer (Fig. 3, 160) is sandwiched between the first cover layer (Fig. 3, 124) and the second cover layer (see elements above) 
a busbar (Fig. 5, 112; see left side) attached to the first cover layer of the flex foil substrate (Fig. 5, 124);
and a temperature sensor (Fig. 4, 128; [0028]) connected to the first trace and the second trace of the trace pattern in the first opening of the first cover layer (see elements of claim 1 above).
Regarding claim 5,
Rhein teaches the sensing system of claim 1 (see elements of claim 1 above), further comprising a protective layer (Fig. 4, 164) arranged over the temperature sensor and the first opening in the flex foil substrate (Fig. 5, 164).  Examiner notes the orientation in regard to the term “over” can be arbitrarily assigned (see 164 over the temperature sensor 186 in Fig. 4).  Additionally, when the protective layer coating is applied, the orientation matches that of figure 4 and the protective layer “covers” the temperature sensing device [0036].
Regarding claim 6,
Rhein teaches the sensing system of claim 5 (see elements of claim 5 above), wherein the protective layer comprises a coating ([0036], “the thermally conductive interface member 164 may be applied to the first side 176 of the electrical cable 160 in a liquid or moldable solid (for example, viscous) phase”).
Regarding claim 7,

Regarding claim 8,
Rhein teaches a battery system (Fig. 1, 100) comprising: a frame (Fig. 1, 110; [0023], “frame”); a plurality of busbars (Fig. 2, 112) including the busbar, wherein the plurality of busbars is attached to the frame (Fig. 2, 104, 112; [0020]) (see elements of claim 1 above).
Regarding claim 9,
Rhein teaches the battery system of claim 8 (see elements of claim 8 above), wherein: the flex foil substrate is arranged in contact with a top surface of the busbar, the flex foil substrate includes a third trace (Fig. 3, 160; [0032] “traces”) and a second opening (Fig. 5, 156) in the second cover layer (see elements of claim 1 above) , the third trace is connected through the second opening to a bottom surface of at least another one of the plurality of busbars (Fig. 2, 112).
Regarding claim 11,
Rhein teaches the battery system of claim 10 (see elements of claim 10), wherein the busbar and the at least another one of the plurality of busbars (see elements of claim 8 above) are arranged adjacent to one another (Fig. 2, 112).
Regarding claim 12,
Rhein teaches a connector for a battery system (Fig. 1, 100) comprising:
a frame (Fig. 1, 110);
a plurality of busbars attached to the frame (Fig. 2, 112);
a flex foil substrate including: a first cover layer; a second cover layer; a conductive layer defining a trace pattern including traces and sandwiched between the first cover layer and the second cover layer (see elements of claim 1 above);
a first opening in the second cover layer exposing a first trace and a second trace of the trace pattern (see elements of claim 1 above);
a second opening in the second cover layer exposing a third trace of the trace pattern (see elements of claim 9 above);
an outer surface of the first cover layer attached to a first surface of a first one of the plurality of busbars (Fig. 5, 124, 112);
and the third trace of the flex foil substrate in the second opening is connected to a second surface of a second one of the plurality of busbars (Fig. 5, 124, 112); it is the examiner’s position that the cross-section of Fig. 5 can represent any busbar, thus satisfying the “second” limitation for the busbar and the surface thereon; 
and a temperature sensor connected in the first opening to the first trace and the second trace of the trace pattern (see elements of claim 1).
Regarding claim 13,
Rhein teaches the connector of claim 12, wherein the second surface of the second one of the plurality of busbars is on a battery-facing side of the connector (Fig. 5, 124, 112) and the first surface of the first one of the plurality of busbars is on a side opposite to the battery-facing side of the connector (Fig. 5, 124, 112).  



Regarding claim 14,
Rhein teaches the connector of claim 12, wherein the first one of the plurality of busbars is attached to the first cover layer of the flex foil substrate using pressure sensitive adhesive (see elements of claim 2).
Regarding claim 15,
Rhein teaches the connector of claim 12, wherein the temperature sensor includes a negative temperature coefficient (NTC) temperature sensor (see elements of claim 3).
Regarding claim 16,
Rhein teaches the connector of claim 12, wherein the temperature sensor is attached to the first trace and the second trace using conductive adhesive (see elements of claim 4).
Regarding claim 17,
Rhein teaches the connector of claim 12, further comprising a protective layer arranged over the temperature sensor and the first opening in the flex foil substrate (see elements of claim 5).
Regarding claim 18,
Rhein teaches the connector of claim 17, wherein the protective layer comprises a coating (see elements of claim 6).
Regarding claim 19,



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Rhein (US 20160380319 A1) (cited in IDS).
Regarding claim 2,
Rhein teaches the sensing system of claim 1, wherein the busbar (Fig. 5, 112; see left side) is attached to the first cover layer of the flex foil substrate (Fig. 3, 124).  While Rhein teaches pressure sensitive adhesive [0038], “adhesive may be pressure activated”, he does not teach adhesive between the busbar and first cover layer. It would be obvious of one of ordinary skill in the art to use pressure sensitive adhesive as taught by Rhein to attach the busbar and first cover layer in order to better adhere the two in a structural configuration that exerts pressure between them.  
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Rhein (US 20160380319 A1) (cited in IDS) in view of Li (US 20180034115 A1).
Regarding claim 3,
Rhein teaches the sensing system of claim 1 (see elements of claim 1 above), but does not teach the temperature sensor including a negative temperature coefficient (NTC) temperature sensor.  Li teaches temperature sensor for a battery pack including a negative temperature coefficient (NTC) temperature sensor (Fig. 5, 10; [0047], “to improve measurement precision”).  It would be obvious to one of ordinary skill in the art before the effective filing date, to use an NTC temperature sensor taught by Li with the sensing system taught by Rhein in order to improve measurement precision. The combination of familiar elements is likely to be obvious when it does no more than yield KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Rhein (US 20160380319 A1) (cited in IDS) in view of Hammerschmied (US 20190237817 A1).
Regarding claim 4,
Rhein teaches the sensing system of claim 1 (see elements of claim 1 above), wherein the temperature sensor (Fig. 5, 158), which includes conductive interface member (Fig. 5, 164), is attached to the first trace and the second trace.  Rhein does not teach using conductive adhesive. Hammerschmied teaches conductive adhesive to secure a temperature sensing device (Fig. 3, 170; [0013]) It would be obvious to one of ordinary skill in the art to combine the conductive adhesive taught by Hammerschmied with the sensing system of Rhein in order to facilitate current flow. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Rhein (US 20160380319 A1) (cited in IDS) in view of Takase (US 20160197330 A1)
Regarding claim 10,
The examiner interprets claim 10 to mean the flex foil substrate is ultrasonically welded to the third trace, as supported in [0008] of the instant application specification. Rhein teaches the battery system of claim 9, but does not teach wherein the flex foil substrate is ultrasonically welded to the third trace.  Takase teaches ultrasonic welding 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728